Citation Nr: 1646025	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a hernia, to include as secondary to service-connected gastroparesis.

4.  Entitlement to a service connection for a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of a hernia.

5.  Entitlement to an initial disability rating greater than 30 percent for service-connected gastroparesis.

6.  Entitlement to disability rating greater than 20 percent for status-post left shoulder injury, with subluxation.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to March 1997 and from April 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, May 2011, and July 2012 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In August 2010, the RO granted service connection for gastroparesis, assigning an initial 10 percent disability rating, effective as of date of claim, and continued a 20 percent disability rating for status-post left shoulder injury, with subluxation.  The Veteran timely expressed disagreement with the assigned initial disability rating for the gastroparesis and with the continued disability rating for status-post left shoulder injury, with subluxation, and perfected a substantive appeal.

In May 2011, the RO denied service connection for a psychiatric disorder and for a dental disorder.  In July 2012, the RO denied service connection for a hernia; a temporary total disability rating under for treatment of a hernia; and a TDIU.  The Veteran timely expressed disagreement each denial and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in January 2013, the RO determined that the service-connected gastroparesis warranted an initial 30 percent disability rating, effective as of date of claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In his various, Appeals To Board Of Veterans' Appeals (VA Forms 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in correspondence received in October 2015, the Veteran's representative withdrew the Veteran's request for a Board hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a psychiatric disorder and for a hernia; a temporary total disability rating for treatment of a hernia; increased disability ratings for gastroparesis and status-post left shoulder injury, with subluxation; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's last period of service ended in 2006 and his initial claim for service connection for a dental disorder was submitted in 2010.  

1. The Veteran does not have a dental disability, to include periodontal disease, treatable carious teeth, or replaceable missing teeth, as a result of combat wounds or other trauma during his active military service, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria to establish service connection for a dental disorder are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 3.303, 17.161 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks service connection for a dental disorder that is manifested as a result of his period of active service. 

Service connection of dental conditions will be established under these circumstances: 

 (a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in Sec. 17.161 of this chapter.  (b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  (d) The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service- connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  (e) The following will not be considered service- connected for treatment purposes:  (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (2015). 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712 (b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section.  (a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  (b) Class II.  (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release; (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; and (D) VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  (ii) Those Veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran.  (ii) Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.  (c) Class II  (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  (d) Class II  (b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.  (e) Class II (c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  (f) Class II R (Retroactive).  Any Veteran who had made prior application for and received dental treatment from the VA for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing VA records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.  (g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  (h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.  (i) Class V.  A Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).  (j) Class VI.  Any Veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2015). 

The Veteran is seeking service connection for a dental condition that he believes had its onset during service. 

Review of the service medical records does not show that the Veteran was treated for any dental injury during his period of active service.  Service treatment records do show bone loss caused by periodontal disease.  His separation report of medical examination was negative of any dental disorder at separation from service.

Subsequent to service, a VA dental examination report dated in November 2010 shows that the Veteran reported dental bone loss as early as 1995.  He added that some of his teeth had felt loose, but he did not have pain.  He stated that he had been made aware of the disease in service, and that it had become progressively worse since then.  Following examination, the diagnosis was chronic periodontal disease.  The examiner concluded that the etiology was chronic adult periodontal disease that was at least as likely as not permanently aggravated by the Veteran not receiving treatment for the diagnosed condition and instead being deployed.

The examiner explained that as early as 1995, the problem was localized to the molars and maxillary anterior teeth the patient came in for sporadic hygiene appointments.  The Veteran separated in 1997 and joined again in 2005.  Radiographs from this period showed a marked deterioration in the periodontal condition.  He was diagnosed with active adult periodontitis and referred to a periodontal specialist.  The specialist recommended full mouth radiographs scaling and root planning re-evaluation and possible surgical treatment.  None of the prescribed treatments were completed.  He was seen for debridement one year later and was deployed within months.  There was no way to ascertain if he missed or cancelled appointments for periodontal therapy due to lack of interest or neglect if he was in the field and unable to attend regular dental appointments, or if pages from the dental record were missing.  It was clear from the dental notes, however, that the Veteran had very poor oral hygiene and that he also declined extraction of severely compromised teeth.  It was not possible to declare with absolute certainty that his condition was a result of being deployed instead of receiving dental treatment.  It was possible that his condition being deployed with no means of having continued periodontal therapy deteriorated or was aggravated while on said deployment.

In this case, there is no allegation of dental trauma.  The regulations cited above provide that service connection for periodontal disease, treatable carious teeth, and replaceable missing teeth will be established for treatment purposes only.  Since the Veteran was discharged from service in 2006, he could receive dental treatment only with a timely filed application.  That application needed to be submitted within one year of his discharge from service.  38 C.F.R. § 17.161.  

As the Veteran's claimed dental disability may only be service-connected for the purpose of obtaining VA outpatient dental treatment, and his application was not received in a manner that may be considered timely for such treatment, there is no legal avenue upon which service connection may be established.  This is not a disability under VA law for which compensation is paid.  As such, he has not submitted a claim for which relief may be granted, and the appeal must be denied.  As noted above, the record contains an opinion which suggests a that periodontal disease increased in severity in service.  Despite this opinion, the law does not allow for the establishment of service connection as the Veteran did not submit his claim within one year of his discharge from active duty.  The service connection claim is therefore denied.

Having carefully considered the evidence of record, the Board finds that service connection is not warranted.  The evidence of record shows that while the Veteran had manifested periodontal disease, he had not sustained a dental disorder for which service connection is available.

The Board recognizes the Veteran's contentions that he has had continuous dental 
issues since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.   In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  However, there is no competent medical opinion establishing a dental disorder for which service connection may be established.  


ORDER

Service connection for a dental disorder is denied.


REMAND


A review of the Veteran's service treatment records does not show that he was ever treated for a psychiatric disorder during his period of active service.  Following service, a VA outpatient treatment record dated in June 2007 shows that the Veteran was diagnosed with undifferentiated somatoform disorder and mood and anxiety disorder due to general medical condition.  Abdominal pain was noted under Axis III of the assessment which suggests a potentially relevant condition in understanding the mental disorder.  Service connection has been established for gastroparesis.  The Veteran has not been afforded a VA examination so as to determine the nature and etiology of the asserted psychiatric disorder, to include whether such may be secondary to a service-connected disability.  As such, the Board finds that an opinion should be obtained.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

With regard to the issue of service connection for a hernia, to include as secondary to service-connected gastroparesis, the Veteran underwent a VA examination in May 2012 at which time he was diagnosed with gastroesophageal reflux disease and hiatal hernia.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service condition.  The examiner then wrote as follows:

"Veteran was service connected for his hiatal hernia condition.  This condition was diagnosed during his active military service with copious documentation in his service medical records to support this.  His gastroparesis diagnosis came in 2009, the onset of symptomatology for this condition also occurred during his active military service."

In an addendum dated in June 2012, the VA examiner indicated that the Veteran's hiatal hernia was less likely as not caused by or as a result of the service-connected gastroparesis.  The examiner explained that according to the consensus of medical literature, gastroparesis is neither a risk factor nor a causation for a hiatal hernia.

The Board finds that it remains unclear as to whether the Veteran's diagnosed hiatal hernia was incurred in or aggravated by service.  While the VA examiner in June 2012 opined that gastroparesis did not cause the hiatal hernia, an opinion was not provided as to whether the gastroparesis aggravates the hiatal hernia.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the issues of an increased disability rating for the service-connected left shoulder disability and gastroparesis, the severity of the Veteran's disabilities were evaluated by VA in March 2010, June 2010, and September 2011.  It has been more than five years since the nature and severity of the Veteran's service-connected disabilities have been evaluated.  While the passage of time alone is not typically dispositive as to the need for an updated examination, in light of the Veteran's many reports of increased disability, the Board finds that contemporaneous examinations must be obtained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

As to the issues of a temporary total disability rating for treatment of a hernia and a TDIU, the claims are inextricably intertwined with the Veteran's claims being remanded herein.  In this regard, the outcome of the claims being remanded may impact the Veteran's claims for temporary total disability rating for treatment of a hernia and a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Accordingly, action on these claims must be deferred pending the adjudication and disposition of the claims being remanded herein.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed psychiatric disorder had its onset in service, a psychosis had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed psychiatric disorder was caused or aggravated by the service-connected disability, to include gastroparesis?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his hiatal hernia.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed hiatal hernia had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed hiatal hernia was caused or aggravated by the service-connected gastroparesis?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular hernia disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA orthopedic examination by an appropriate physician so as to determine the precise nature and severity of his service-connected left shoulder disability.  All tests and studies deemed appropriate by the examiner must be conducted.   The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed. 

The examiner must conduct range of motion studies measured in degrees for each of the shoulder, with normal ranges of motion specified. 

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the joint is used repeatedly over time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner should also note whether there is any limitation of motion of the arm, specifically reporting whether such motion stops: (1) at the shoulder level, (2) midway between the side and the shoulder level, or (3) 25 degrees from the side.  

The examiner should note whether the Veteran has ankylosis of the scapulohumeral articulation (i.e., where the scapula and humerus move as one piece).  In this regard, the examiner must indicate whether the Veteran has: (1) favorable ankylosis with abduction limited to 60 degrees (i.e., he can reach his mouth and head); (2) intermediate ankylosis between favorable and unfavorable ankylosis; or (3) unfavorable ankylosis with abduction limited to 25 degrees from the side. 

The examiner must specify whether there is any instability in any affected joint and, if so, the severity thereof (e.g., slight, moderate or severe); and whether there are episodes of locking. 

The examiner must identify any manifestations of residual scars associated with any affected joint.  In addition to scarring, any muscle and/or neurological impairment constituting a distinct disability capable of being separately rated must be identified. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the precise nature and severity of his service-connected gastroparesis.  All tests and studies deemed appropriate by the examiner must be conducted.   The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed. 

The examiner is directed to report all manifestations and 
symptoms necessary for rating the Veteran's disability under the appropriate rating criteria.  
The examiner is also asked to comment on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


